Citation Nr: 1750981	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Kathy A Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1966 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that granted a noncompensable disability rating for a right ankle disability effective February 26, 2003, pursuant to 38 U.S.C.A. § 1151 (West 2014).  

During the pendency of the appeal, a November 2016 rating decision granted a 20 percent initial disability rating for the Veteran's right ankle disability, effective February 26, 2003.  However, as this does not represent a full grant of benefits sought on appeal, the matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The November 2016 rating decision also granted service connection for right ankle scars and assigned a noncompensable disability rating, effective February 26, 2003.  The Board acknowledges the Veteran's February 2017 notice of disagreement (NOD) regarding the initial disability rating for his service-connected right ankle scars; however, the RO has furnished the Veteran with a Decision Review Officer letter and is handling this matter; it is not before the Board presently.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the Veteran's right ankle disability has been manifested by ongoing right ankle pain, limitation of motion, and the use of a cane, all of which are most closely approximated by no worse than malunion of the tibia and fibula with moderate ankle disability and moderate limited motion without ankylosis.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for a right ankle disability have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5262 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

Neither the Veteran nor his attorney has raised any issues with the duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board.").  

Regarding VA's duty to assist, the Board acknowledges that the December 2014 NOD asserts that the March 2008 VA examination is inadequate based upon a private medical opinion that concluded the VA examiner was unqualified as a pulmonary physician, in addition to a subsequent Board instruction to afford the Veteran an examination conducted by an orthopedic physician.  With respect to medical examinations and opinions obtained by VA, it is presumed that a VA examiner who is selected to provide a medical opinion in a particular case is competent to provide the requested opinion, absent clear evidence to the contrary.  See, e.g., Nohr v. McDonald, 27 Vet. App. 124, 131-32 (2014) (detailing that one aspect of the presumption of regularity is that the person selected by VA is qualified by training, education, or experience in the particular field).  As such, the conclusory assertion that the March 2008 VA examiner is not competent is not supported by VA regulations or applicable case law.  Pursuant to 38 C.F.R. § 3.159(a) (2016), "competent medical evidence" means "evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  As such, a physician generally satisfies the requirements of 38 C.F.R. § 3.159(a) as someone who is competent to provide diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Given the above, the Board finds that the March 2008 VA examination is adequate and the Board has considered it along with the additional evidence of record herein.  

II.  Initial Rating - Right Ankle  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Loss of use of a hand or foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2016).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In deciding the Veteran's initial rating claim on appeal, the Board has considered the matters from the assigned effective date of February 26, 2003, which the Veteran has not appealed.  

The Veteran service-connected right ankle disability is currently rated as 20 percent disabling from February 26, 2003 under DC 5262, regarding impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, DC 5262 (2016).  

Under DC 5262, a 20 percent disability rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent disability rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum schedular 40 percent disability rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  Id.  The terms "slight," "moderate," and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated all the evidence.  38 C.F.R. § 4.6 (2016).  

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2016).  According to VA's M21-1 Adjudication Procedures Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See VA Adjudication Procedure Manual (M21-1), Part III, Subpart iv, Chapter 4, Section A, Paragraph 3.o, Moderate and Marked LOM of the Ankle (2017).  

Following a review of the evidence of record, including as discussed below, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for a right ankle disability for the entire period on appeal.  

As noted above, in order to warrant an increased disability rating under DC 5262, the Veteran's right ankle disability would need to more closely approximate malunion of the tibia and fibula with marked knee or ankle disability or nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5262.  

Notably, VA treatment records from June 2003 document ongoing malunion of the medial malleolus, resulting in right ankle pain and swelling, and requiring the use of a cane.  

Upon VA examination in March 2008, the Veteran reported right ankle pain, swelling, and numbness with physical activity, such as walking for approximately twenty minutes.  Upon physical examination, he displayed a limp (he reported the use of a cane to walk) with minimal right ankle swelling and some purplish discoloration.  Range of motion findings included dorsiflexion to 2 degrees and plantar flexion to 20 degrees.  Diagnostic x-rays revealed a delayed healing/nonunion of the medial malleolus of the right ankle with some degenerative changes, and the examiner diagnosed a bimalleolar right ankle fracture with residual pain and restriction of movements.  

More recently, upon VA examination in August 2014, the Veteran reported ongoing pain when he puts weight on it "the wrong way," but he denied flare-ups.  Initial range of motion findings included plantar flexion to 35 degrees without objective evidence of pain and dorsiflexion to 10 degrees, with pain noted at 5 degrees.  There was no additional loss of range of motion upon repetition.  The examiner noted functional loss/impairment including less movement than normal, pain on movement, and swelling. Muscle strength was normal in the right ankle, and there was some laxity noted upon a talar tilt test; however, there was no resulting ankylosis of the ankle, subtalar, or tarsal joint.  The Veteran reported constant use of a cane; however, the examiner noted there was no resulting functional impairment of such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran still had a malunion of the medial malleolus which was a big reason for his ongoing pain; in fact, the examiner recommended that the Veteran have the ankle put in a cast and to plan for surgery.  However, the Veteran denied further surgery, and he stated that he had been living with his condition for nine years.  Finally, the examiner noted that there was no functional impact on the Veteran's ability to work.  

Based upon the VA treatment records and examination reports discussed above, the Board finds that the Veteran's right ankle disability has resulted in no worse than a malunion of the right ankle with resulting moderate ankle disability manifested by limitation of motion.  38 C.F.R. §§ 4.6, 4.71a, DC 5262.  To the extent that the March 2008 VA examination documented marked limited dorsiflexion to 2 degrees, the Board finds it probative that the additional range of motion findings documented throughout the appeal period do not appear to be marked in nature, see M21-1, Moderate and Marked LOM of the Ankle; as such, the Veteran's condition does not more closely approximate malunion of the tibia and fibula with marked ankle disability required for an increased 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5262.  

The Board has also considered also the assertion of the Veteran's attorney that the February 2013 private opinion, which concluded that the Veteran's "severe" right ankle condition equated to non-union of the tibia and fibula with loose motion and requiring a brace, warrants an increased 40 percent disability rating.  The Board has also considered the April 2005 Social Security Administrative (SSA) disability decision which documents a non-united fracture of the right ankle.  

First, the Board notes that the record is inconsistent in referring to the Veteran's ongoing right ankle condition as both a nonunion and malunion of the medial malleolus.  However, the Board finds it probative that the most recent VA examiner described the condition as a malunion, rather than a nonunion, after a thorough review of the evidence of record.  Moreover, in any event, the preponderance of the evidence does not otherwise document that the Veteran's right ankle condition has required the use of a brace for any period on appeal, which is specifically required under the rating criteria for an increased 40 percent disability rating under DC 5262.  Id.  Additionally, to the extent that the February 2013 private opinion letter concludes that the Veteran's right ankle disability equates to the 40 percent disability rating criteria, the Board affords that conclusion less probative value than the objective VA examinations of record, which were based upon objective in-person physical examinations and thorough reviews of the record, whereas the February 2013 private opinion was apparently based on a records review alone.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Additionally, to the extent that the Veteran's attorney has asserted that his condition equates to loss of use of the foot, the Board finds this to be unsupported by the evidence of record, including the finding of the August 2014 VA examiner that there was no resulting functional impairment of such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Moreover, at the same VA examination, the Veteran denied further treatment for his ongoing malunion of the malleolus and indicated that he had lived with the condition for the past nine years, which further weighs against a finding of loss of use of the foot.  38 C.F.R. § 4.63.  

The Board has also considered the applicability of DCs 5270-71, regarding limited motion of the ankle.  38 C.F.R. § 4.71a, DCs 5270-71.  Thereunder, a 20 percent disability rating is warranted for marked limited motion of the ankle, while 30 percent and 40 percent disability ratings are warranted for more severe limited motion based upon ankylosis of the ankle.  Id.  Notably, the evidence of record does not document any right ankle ankylosis for any period on appeal.  As such, DCs 5270-71 do not warrant a disability rating in excess of 20 percent for any period on appeal.  

Additionally, there has been no objective finding of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy; therefore, DCs 5272-74 are not for application; moreover, in any event, a disability rating in excess of 20 percent is not possible under the DCs 5272-74.  See 38 C.F.R. § 4.71a, DCs 5270, 5272-5274.  

To the extent the Veteran has reported ongoing right ankle pain, including flare-ups of pain which limit physical activities such as walking, the Board finds that such complaints are adequately contemplated by the currently assigned 20 percent disability rating.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or the record, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an initial disability rating in excess of 20 percent for the Veteran's right ankle disability for the entire period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, including the question of a total disability rating based upon individual unemployability.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial disability rating in excess of 20 percent for a right ankle disability is denied for the entire period on appeal.  


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


